Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-4 and 7-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 30 June 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over DE102012110644 (hereafter DE ‘644) in view of Kang et al. (US 7,968,222), and further in view of Nishino et al. (US 20100183910) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 1-4, 7-14 adn16 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 20080286647) in view of Nishino et al. (US 20100183910), and further in view of Kosugi et al. (US 20090274956).
Claim 1: 	Naito in Figures 2, 8A-B and 9 disclose a battery pack (1) comprising:
a plurality of secondary batteries (8); and
a battery holding member (20) configured to hold the plurality of secondary batteries (8), 
wherein the battery holding member (20) includes a partition part (21), and 
wherein the partition part (21) is provided between the plurality of secondary batteries (8) to define an arrangement area where the plurality of secondary batteries is disposed, 
wherein the battery pack (1) further comprises a connection terminal member (21-35), wherein the connection terminal member is electrically connected to two or more of the plurality of secondary batteries. See also entire document.
Naito does not disclose a thermal expansion material.
Nishino et al. in Figures 10-11 and 14-18 a battery pack comprising a partition member (e.g., 45 in Figure 10) wherein the partition member includes a thermal expansion material (abstract, paragraphs [0029], [0030]-[0036], [0054]-[0055], [0064], [0073]-[0074] and [0076]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack of the DE ‘644 combination by incorporating the thermal expansion material of Nishino et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack with a thermal expansion section that would have been capable of reducing internal clearances between the cells and the housing upon the application of heat, thereby providing a battery pack with enhanced safety at the time of an abnormality without degrading battery characteristics even if temperature around the cells rises (paragraph [0005]-[0006]).
The Naito combination does not disclose a bent portion so bent as to be partly away from two or more of the plurality of secondary batteries, 
wherein the connection terminal member is stretchable in response to displacement of the two or more of the plurality of secondary batteries, and
wherein the bent portion is disposed at a position that is not overlapped with a location at which each of the two or more of the plurality of secondary batteries and the connection terminal member are connected.
Kosugi et al. disclose a terminal connection member (1A, in Figure 4) including a bent portion (12) so bent as to be partly away from two or more of the plurality of secondary batteries (see e.g. Figure 5), 
wherein the connection terminal member is stretchable in response to displacement of the two or more of the plurality of secondary batteries (paragraph [0048]), and
wherein the bent portion is disposed at a position that is not overlapped with a location at which each of the two or more of the plurality of secondary batteries and the connection terminal member are connected (see e.g., Figure 5). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection terminal member of Naito by incorporating the terminal connection member of Kosugi et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a bus bar that would have reduced a burden imposed on each terminal even if a distance between connected terminals is changed (paragraph [0008]).
Claim 2:	The rejection of claimed 2 is as set forth above in claim 1 wherein Naito further discloses that the battery holding member (20) further includes a frame part (23), and wherein the frame part is disposed around the plurality of secondary batteries and is connected to the partition part (21).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Nishino et al. further disclose that the thermal expansion material includes a thermal expansion rubber (paragraph [0034]).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein given that Nishino et al. further disclose a thermal expansion material similar to that claimed (i.e. a thermal expansion rubber, the thermal expansion material of Nishino et al. would obviously have a thermal expansion ratio of 5 times or more. 
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Kosugi et al. further disclose that the connection terminal member includes an opening in an area where at least the bent portion is provided (Figure 4).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Naito further discloses that
each of the plurality of secondary batteries includes
a first end (10a or 10b), and 
a second end ((10a or 10b) or opposite to the first end,
the battery holding member includes 
a first battery holding member (support plates 24a-c) configured to hold the first end, and 
a secondary battery holding member (support plates 24d-f) configured to hold the second end.
Claim 9:	The rejection of claim 9 is as set forth above in claims 1 and 8 wherein Naito further a partition member between the first battery holding member and the secondary battery holding member, wherein the partition member is disposed between the plurality of secondary batteries to define an arrangement area where the plurality of secondary 3atteries is disposed (reinforcing ribs as shown in Figure 17, and paragraphs [0114]-[0120]).
Claim 10:	The rejection of claim 10 is as set forth above in clams 1, 8 and 9 wherein the Naito combination further disclose that the partition member (of Naito) includes a thermal expansion material (of Nishino et al.). 
Claim 11:	The rejection of claim 9 is as set forth above in claim 1 wherein Naito further discloses a housing member (casing 2) configured to accommodate the plurality of secondary batteries (8) and the battery holding member (20), wherein the partition member is connected to the (lower) housing member.
Claim 12:	The rejection of claim 12 is as set forth above in claims 1, 8-9 and 11 wherein the Naito combination discloses that the each of the partition member (of Kang et al.) and the housing member (46) includes a thermally conductive material (a metal as per paragraph [0029] of Nishino et al.; and Kang et al. on col. 7: 64 through col. 8: 5 disclose spacers for effectively removing heat renders obvious a thermally conductive material).
Claim 13:	The rejection of claim 13 is as set forth above in claim 1 wherein Naito further discloses a housing member (case 2) configured to accommodate the plurality of secondary batteries (8) and the battery holding member (20), wherein the (lower) housing member has an interval between each of the plurality of secondary batteries held in the battery holding member.
Claim 14:	The rejection of claim 14 is as set forth above in claim 1 wherein Naito further disclose that the plurality of secondary batteries includes at least a lithium ion secondary battery (paragraph [0056], lines 1-3).
Claim 16:	Naito discloses an electronic device (camera 7 in Figure 4) comprising a battery pack (1) as a power supply source, wherein 
the battery pack includes
a plurality of secondary batteries (8); and
a battery holding member (20) configured to hold the plurality of secondary batteries (8), 
wherein the battery holding member (20) includes a partition part (21), and 
wherein the partition part (21) is provided between the plurality of secondary batteries (8) to define an arrangement area where the plurality of secondary batteries is disposed, 
wherein the battery pack (1) further comprises a connection terminal member (21-35), wherein the connection terminal member is electrically connected to two or more of the plurality of secondary batteries. See also entire document.
Naito does not disclose a thermal expansion material.
Nishino et al. in Figures 10-11 and 14-18 a battery pack comprising a partition member (e.g., 45 in Figure 10) wherein the partition member includes a thermal expansion material (abstract, paragraphs [0029], [0030]-[0036], [0054]-[0055], [0064], [0073]-[0074] and [0076]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack of the DE ‘644 combination by incorporating the thermal expansion material of Nishino et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack with a thermal expansion section that would have been capable of reducing internal clearances between the cells and the housing upon the application of heat, thereby providing a battery pack with enhanced safety at the time of an abnormality without degrading battery characteristics even if temperature around the cells rises (paragraph [0005]-[0006]).
The Naito combination does not disclose a bent portion so bent as to be partly away from two or more of the plurality of secondary batteries, 
wherein the connection terminal member is stretchable in response to displacement of the two or more of the plurality of secondary batteries, and
wherein the bent portion is disposed at a position that is not overlapped with a location at which each of the two or more of the plurality of secondary batteries and the connection terminal member are connected.
Kosugi et al. disclose a terminal connection member (1A, in Figure 4) including a bent portion (12) so bent as to be partly away from two or more of the plurality of secondary batteries (see e.g. Figure 5), 
wherein the connection terminal member is stretchable in response to displacement of the two or more of the plurality of secondary batteries (paragraph [0048]), and
wherein the bent portion is disposed at a position that is not overlapped with a location at which each of the two or more of the plurality of secondary batteries and the connection terminal member are connected (see e.g., Figure 5). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection terminal member of Naito by incorporating the terminal connection member of Kosugi et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a bus bar that would have reduced a burden imposed on each terminal even if a distance between connected terminals is changed (paragraph [0008]).

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 20080286647) in view of Nishino et al. (US 20100183910), and further in view of Kosugi et al. (US 20090274956), and further in view of DE 102012110644 (hereafter DE “644).
Claim 15:	Naito discloses a battery pack including
a plurality of secondary batteries (8); and
a battery holding member (20) configured to hold the plurality of secondary batteries (8), 
wherein the battery holding member (20) includes a partition part (21), and 
wherein the partition part (21) is provided between the plurality of secondary batteries (8) to define an arrangement area where the plurality of secondary batteries is disposed, 
wherein the battery pack (1) further comprises a connection terminal member (21-35), wherein the connection terminal member is electrically connected to two or more of the plurality of secondary batteries. See also entire document.
Naito does not disclose a thermal expansion material.
Nishino et al. in Figures 10-11 and 14-18 a battery pack comprising a partition member (e.g., 45 in Figure 10) wherein the partition member includes a thermal expansion material (abstract, paragraphs [0029], [0030]-[0036], [0054]-[0055], [0064], [0073]-[0074] and [0076]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack of the DE ‘644 combination by incorporating the thermal expansion material of Nishino et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack with a thermal expansion section that would have been capable of reducing internal clearances between the cells and the housing upon the application of heat, thereby providing a battery pack with enhanced safety at the time of an abnormality without degrading battery characteristics even if temperature around the cells rises (paragraph [0005]-[0006]).
The Naito combination does not disclose a bent portion so bent as to be partly away from two or more of the plurality of secondary batteries, 
wherein the connection terminal member is stretchable in response to displacement of the two or more of the plurality of secondary batteries, and
wherein the bent portion is disposed at a position that is not overlapped with a location at which each of the two or more of the plurality of secondary batteries and the connection terminal member are connected.
Kosugi et al. disclose a terminal connection member (1A, in Figure 4) including a bent portion (12) so bent as to be partly away from two or more of the plurality of secondary batteries (see e.g. Figure 5), 
wherein the connection terminal member is stretchable in response to displacement of the two or more of the plurality of secondary batteries (paragraph [0048]), and
wherein the bent portion is disposed at a position that is not overlapped with a location at which each of the two or more of the plurality of secondary batteries and the connection terminal member are connected (see e.g., Figure 5). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection terminal member of Naito by incorporating the terminal connection member of Kosugi et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a bus bar that would have reduced a burden imposed on each terminal even if a distance between connected terminals is changed (paragraph [0008]).
The Naito combination does not disclose a power tool comprising a movable part configured to be supplied with electric power from a battery pack.
DE ‘644 discloses a power tool (e.g. drills, battery screwdrivers comprising a movable part (e.g. drill bit, screwdriver) configured to be supplied with electric power from a battery pack.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack of the Naito combination such that the battery pack supplied power to a power tool, as taught by DE ‘644.
One having ordinary skill in the art would have been motivate to make the modification to provide a power tool receiving electrical energy from a power supply that would have provided cost and safety advantages associated with the purchase and storage of gas for gas suppled power tools.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729